                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


THOMAS CROCKETT                                                             PETITIONER
ADC #080478

V.                                   NO. 5:18-cv-00210-JM

WENDY KELLEY, Director,
Arkansas Department of Correction                                         RESPONDENT

                                           ORDER

         The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections. After carefully considering

these documents and making a de novo review of the record in this case, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

         IT IS THEREFORE ORDERED THAT :

         1.     The 28 U.S.C. § 2254 Petition for a Writ of Habeas Corpus, Doc. 1, is

DISMISSED, WITH PREJUDICE; and

         2.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal of this Order and accompanying Judgment would not be taken in good

faith.

         DATED this 12th day of April, 2019.

                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
